DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by the applicant on August 15, 2022.
Claims 1-2 and 9-10 have been cancelled.
Claims 11-15 have been added.
Claims 3-8 and 11-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The control system for an outboard motor as claimed is not shown or suggested in the prior art because of the use of a control system which includes a driver for changing an attitude of an outboard motor, a controller that is configured to implement first or second controls that operate said driver to first or second positions which correspond with first or second vertical positions of a propeller of said outboard motor, and a route setting device that is configured to set a route of a watercraft, where said controller acquires information on a depth of water a predetermined distance ahead in a travel direction of said watercraft and determines which of said first or second controls is implemented based upon information on water depth and a navigation speed of said watercraft, and where said controller implements said second control when said depth of water is equal to or less than a predetermined first threshold and said navigation speed is less than a predetermined second threshold.
The prior art as disclosed by Sampson (US 10,717,503) shows the use of a control system for an outboard motor, said control system including an actuator for changing an attitude of an outboard motor, a controller that is configured to implement first or second controls that operate said actuator to first or second positions which correspond with first or second vertical positions of a propeller of said outboard motor,  a depth sensor for measuring a water depth beneath a watercraft, and a speed sensor for measuring a navigation speed of said watercraft.  Kaji (US 6,801,839) discloses a control parameter selecting apparatus for a boat which includes a route setting device which receives GPS positional information and water area information in order to determine a route for said boat.  Newly cited reference by Behling et al. (US 10,281,928) discloses a control system for a marine vessel which includes an actuator for raising and lowering an outboard motor, a control module, a water depth sensor, and a GPS receiver for receiving current and/or predicted global position of said marine vessel, where said control module compares a water depth beneath said marine vessel to a depth of said outboard motor based on a current position of said outboard motor.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








August 18, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617